Citation Nr: 0926808	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  04-44 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. 1151 for a back 
disability.


REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, I.B., and R.S.


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to April 
1967.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which denied entitlement to 
compensation under 38 U.S.C. 1151 for residuals of a back 
surgery.

The Veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in April 2006; the hearing 
transcript has been associated with the claims file.

The Board remanded the case to the RO for further development 
in January 2007.  Development has been completed and the case 
is once again before the Board for review.


FINDING OF FACT

The Veteran does not have an additional back disability as a 
result of VA treatment in October 2000.


CONCLUSION OF LAW

Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for a back disability are not warranted.  38 
U.S.C.A. §§ 1151, 5102, 5103, 5103A, 5107, 7104 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In a March 2004 letter, VA informed the Veteran of the 
evidence necessary to substantiate his claim for benefits 
under 38 U.S.C.A. § 1151, evidence VA would reasonably seek 
to obtain, and information and evidence for which the Veteran 
was responsible.  

A February 2007 letter provided the Veteran with notice of 
the type of evidence necessary to establish a disability 
rating and effective date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  This notice was not received prior 
to the initial rating decision.  Despite the inadequate 
timing of this notice, the Board finds no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO 
cured any VCAA notice deficiency by issuing the fully 
compliant notice in February 2007.  The RO readjudicated the 
case in a May 2009 supplemental statement of the case.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a statement of the case or 
supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Id.  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  

The Veteran's service treatment records, VA and private 
treatment records, a VA examination report, a Board hearing 
transcript, and lay statements have been associated with the 
claims file.  In January 2007, the Board remanded the case 
for a VA orthopedic examination.  The remand order directed 
the VA examiner to address the following questions: (a) Does 
the Veteran have additional disability of the lumbosacral 
spine resulting from the October 2000 VA surgery; and (b) if 
the response to (a) is yes, the examiner should further 
indicate whether it is at least as likely as not such 
disability was (1) caused by carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing hospital care, medical, 
or surgical treatment, or examinations; or (2) is due to an 
event not reasonably foreseeable.  The VA examiner found that 
the Veteran did not have additional disability of the 
lumbosacral spine resulting from the October 2000 surgery; 
and thus, he did not respond to part (b) of the inquiry.  The 
Board finds that the VA examiner substantially complied with 
the January 2007 remand order.  See Stegall v. West, 11 Vet. 
App. 268, 270 (1998).  Absent a finding of additional 
disability, the remand order did not require that the VA 
examiner respond to part (b) of the inquiry.  Further, upon 
review of the January 2007 VA examination report in 
conjunction with the evidence of record, the Board finds that 
it is sufficient to properly adjudicate this matter.  
Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the Veteran's 
appeal has been obtained.  VA has provided the Veteran with 
every opportunity to submit evidence and arguments in support 
of his claim, and to respond to VA notices.  The Veteran and 
his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The record is complete and the case is ready for 
review.  




B. Law and Analysis 

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability in the same manner as if 
such additional disability were service-connected.  For 
purposes of this section, a disability is a qualifying 
additional disability if the disability was not the result of 
the veteran's willful misconduct and the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility.  In addition, the proximate cause of the 
disability must be either carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination; or an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002); see also VAOPGCPREC 40-97. 

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability due 
to training and rehabilitation services or compensated work 
therapy program must meet the causation requirements of 
paragraph (d)(3) of this section.  Actual causation is 
required.  To establish causation, the evidence must show 
that the hospital care, medical or surgical treatment, or 
examination resulted in the veteran's additional disability.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
does not establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or 
compensated work therapy program cannot cause the continuance 
or natural progress of a disease or injury for which the 
services were provided.  Additional disability or death 
caused by a veteran's failure to follow properly given 
medical instructions is not caused by hospital care, medical 
or surgical treatment, or examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability is the action or event that directly caused the 
disability, as distinguished from a remote contributing 
cause.  To establish that carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability (as explained in 
paragraph (c) of this section); and (i) VA failed to exercise 
the degree of care that would be expected of a reasonable 
health care provider; or (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To determine whether 
there was informed consent, VA will consider whether the 
health care providers substantially complied with the 
requirements of § 17.32 of this chapter.  Minor deviations 
from the requirements of § 17.32 of this chapter that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  Consent may be express (i.e., 
given orally or in writing) or implied under the 
circumstances specified in § 17.32(b) of this chapter, as in 
emergency situations.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
reasonably foreseeable is in each claim to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of § 17.32 of this chapter.  To establish 
that the provision of training and rehabilitation services or 
a compensated work therapy  program proximately caused a 
veteran's additional disability, it must be shown that the 
veteran's participation in an essential activity or function 
of the training, services, or compensated work therapy 
program provided or authorized by VA proximately caused the 
disability or death.  The veteran must have been 
participating in such training, services, or compensated work 
therapy program provided or authorized by VA as part of an 
approved rehabilitation program under 38 U.S.C. chapter 31 or 
as part of a compensated work therapy program under 38 U.S.C§ 
1718.  It need not be shown that VA approved that specific 
activity or function, as long as the activity or function is 
generally accepted as being a necessary component of the 
training, services, or compensated work therapy program that 
VA provided or authorized.

38 C.F.R. § 3.361(e) provides for Department employees and 
facilities.  A Department employee is an individual (i) who 
is appointed by the Department in the civil service under 
title 38, United States Code, or title 5, United States Code, 
as an employee as defined in 5 U.S.C. § 2105; (ii) who is 
engaged in furnishing hospital care, medical or surgical 
treatment, or examinations under authority of law; and (iii) 
whose day-to-day activities are subject to supervision by the 
Secretary of Veterans Affairs.  A Department facility is a 
facility over which the Secretary of Veterans Affairs has 
direct jurisdiction.

38 C.F.R. § 3.361(e) explains activities that are not 
hospital care, medical or surgical treatment, or examination 
furnished by a Department employee or in a Department 
facility.  The following are not hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility within the meaning of 38 
U.S.C. § 1151(a): (1) hospital care or medical services 
furnished under a contract made under 38 U.S.C. 1703; (2) 
nursing home care furnished under 38 U.S.C. § 1720; (3) 
hospital care or medical services, including examination, 
provided under 38 U.S.C. § 8153 in a facility over which the 
Secretary does not have direct jurisdiction.

The Veteran alleges that an October 2000 laminectomy 
performed at the VA Medical Center in Little Rock, Arkansas 
resulted in additional disability of his lumbosacral spine.   

VA treatment records dated from 1997 to 2000 show that the 
Veteran was seen for low back pain which had gotten 
progressively worse.  A June 1999 CT myelogram of the lumbar 
spine showed moderate spinal stenosis at L2/3, L3/4, and L4/5 
levels.  It did not appear to be severe enough to warrant 
surgical decompression at that time.  In addition, it was 
noted that the Veteran was obese, weighing 260 pounds, and 
with his weight, surgery may have a short-lived effect.  A 
January 2000 treatment report shows that the Veteran had a 
longstanding history of back pain.  It was noted that an MRI 
and CT of the lumbar spine showed extensive osteoarthritic 
changes plus spinal stenosis of the lower lumbar spine.  Pain 
radiated into the legs and the Veteran had numbness in the 
thigh.  The Veteran was scheduled to have surgery.  

An October 2000 consultation shows that the Veteran had a 
long history of back pain which had worsened over the past 
eight months.  The Veteran had significant weakness and 
numbness in the lower extremities which rendered him unable 
to walk.  On examination, the Veteran had some weakness in 
the left lower extremity.  He had numbness and tingling in 
the L2 and L3 radicular distribution.  His gait was typical 
with anterior inflammation, characteristic of spinal canal 
stenosis.  An MRI showed stenosis of the spinal canal at L2/3 
down to the L5/S1.  The Veteran had some findings at the 
level of the conus at T12 and L1.  The VA surgeon explained 
to the Veteran that surgery was aimed to prevent further 
worsening of his symptoms but there was some possibility that 
some improvement may occur, although this could not be 
guaranteed.  It was noted that the Veteran understood this 
and had the opportunity to freely ask questions, though his 
questions were answered.  The VA surgeon noted that risks and 
benefits of surgery were discussed, including "death, 
bleeding, infection, stroke, paralysis of flex, 
bowel/bladder, sexual function, or worsening of symptoms 
[sic]."  The Veteran understood this and wanted to proceed 
with surgery.  

The Veteran had a L2-L5 lumbar laminectomy on October 24, 
2000 at the VA Medical Center in Little Rock.  He had a 
preoperative diagnosis of lumbar spinal stenosis.  It was 
noted that the Veteran had a perioperative complication of a 
dural tear and subsequent external lumbar drainage.  The 
Veteran's summary of admission showed that he had a history 
of low back pain to the point that he was not able to walk 
and was mobilized only with the aid of a walker.  He had 
significant pain in both lower extremities.  A 
neurodialogical work-up showed significant lumbar stenosis.  
The surgeon noted that this was indication for surgery.  
Risks and benefits were extensively discussed, and the 
Veteran fully understood, agreed, and consented for surgery.  
The procedure note shows that laminectomies L2 though L5 were 
completed.  During the final removal of bone at the L5 level, 
a dural tear was encountered and patched with a dural graft, 
which was supplemented with some Gel foam.  The external 
lumbar drainage was placed more superiorly after it was 
sternalized though the lumbar muscles into the thecal sac.  
It was connected to the drainage bag.  Closure was then 
performed with Vicryl followed by 2-0 Vicryl stitches.  The 
Veteran was able to move both lower extremities without any 
limitations.

Physical therapy notes dated in October 2000 after the 
surgery show that the Veteran maintained a flexed forward 
posture in sitting and standing.  He required assistance for 
bed mobility and transfers.  He had decreased endurance and 
increased pain during movement.  November 2000 physical 
therapy notes show that the Veteran was progressing nicely 
with therapy.  He was using a rolling walker, and had gait 
training using a standing walker.  The Veteran was able to be 
discharged home the next day after his therapy session.  It 
was noted that most likely, he would not need rehabilitation. 

A January 2001 VA primary care treatment report shows that 
the Veteran had post-operative drainage from a dura nick.  He 
complained of numbness in the palm, intermittent numbness of 
the left lateral chest and flank, and numbness of the right 
thigh, perineum and penis.  He had nausea for the duration of 
one week and persistent vertigo.  He had stiffness of the low 
back, which was slowly improving.  Low back pain was markedly 
decreased.  An October 2001 note shows that the Veteran had a 
multi lumbar laminectomy for spinal stenosis with partial 
relief of pain, although he continued to have weakness and 
pain in the lower extremities.  The Veteran had been 
diagnosed with spinal stenosis and cauda equina symptoms.  At 
that time, the Veteran used no analgesics but had difficulty 
standing and walking.  He had episodic vertigo.

VA treatment reports dated from 2001 to 2007 reflect current 
diagnoses of status post multi lumbar laminectomy for cauda 
equina syndrome with dural leak, spinal stenosis, 
osteoarthritis, and radiculopathy.  The Veteran continued to 
have complaints of worsening back pain and radiculopathy.  He 
used a wheelchair for ambulation.  A September 2002 treatment 
note shows that the Veteran reported that his surgery went 
wrong, that his dura was torn, and that they drained his 
spinal fluid.  He indicated that he had pressure behind his 
eyes and temporal lobe, and problems with his equilibrium.  
The Veteran had a March 2003 diagnosis of status post multi 
lumbar laminectomy for cauda equina syndrome with dural leak.  
An April 2004 MRI report shows that the Veteran had slowing 
of the right phrenic nerve compatible with axonstenosis, and 
right C4-5 and a little C6 nerve root irritability.

The Veteran submitted a February 2005 private MRI of the 
cervical spine.  It was noted that the Veteran had a limited 
examination as he was unable to cooperate to obtain necessary 
imaging sequences.  He had large disc herniation at C5/6, 
small disc bulges at C3/4, and possible C4/5.  The Veteran 
had mild cord compression at C5/6.  There were no gross 
signal abnormalities noted in the cord, however the 
evaluation was limited due to motion. 

The Veteran claims that negligent treatment during his 
October 2000 surgery left him confined to a wheelchair.  In a 
May 2004 lay statement the Veteran reported that subsequent 
to his surgery, the VA surgeon who performed the surgery 
stated that the surgery went wrong, that he had torn into the 
spinal sac or dura, and that he was sorry this happened.  The 
Veteran reported that a second physician, who was present in 
the hospital room, also indicated that his surgery went 
wrong. The Veteran described problems he had after the 
surgery including, pain, leakage of spinal fluid, lower 
extremity weakness, cramping, numbness, bowel problems, and 
nausea.  The Veteran attributed his current back problems to 
negligence or lack of experience of the VA surgeon who 
performed his surgery. 

The Veteran submitted September 2004 a lay statement from 
R.S.  He stated that he accompanied the Veteran for a check 
up after his surgery.  R.S. stated that the Veteran wanted to 
know what happened to cause the gouge in his spinal cord.  He 
stated that the doctor told the Veteran that his vertebrae 
were too large to get out, and in enlarging the incision, he 
cut into the spinal cord.  

During a April 2006 Board hearing, the Veteran described his 
pre-surgery consultation, indicating that he was not 
comfortable with the surgery as it sounded very serious to 
him.  He stated that he was given a release paper to sign, 
indicating he did not have a choice but to sign the paper.  
The surgeon stated he would not perform the surgery if he did 
not sign the release.  The Veteran indicated that he had been 
in pain, had taken a tremendous amount of medication, and 
could not function.  Therefore, he signed the paper even 
though he verbalized to the VA surgeon that did not like the 
procedure and disagreed with it.  

The Veteran reported that prior to his operation, the surgeon 
indicated that he was going to go make a three-inch incision.  
He stated that when he woke up, he had a 13 inch gouge up his 
back instead of three inches, and that he was given 
antibiotics intravenously in both arms.  According to the 
Veteran, the VA surgeon stated that he had "nicked" into 
the spinal cord or dura.  The VA surgeon stated that the 
surgery "went wrong" while they were removing big pieces of 
bone out of the incision.  The Veteran reported being in 
terrible pain after the surgery.  He indicated that he was 
seen by the chief surgeon at the VA Medical Center.  The 
Veteran testified that the chief surgeon stated that the VA 
surgeon did not nick his spinal cord; he gouged it.  
According to the Veteran, the chief surgeon also stated that 
the situation went wrong.  The Veteran stated that ever since 
his surgery, he had sexual dysfunction, urinary problems, 
bowel problems, muscle weakness, spasms in the legs, and 
numbness.  The Veteran stated that R.S. had come to pick him 
up when he was discharged.  He stated that he asked the 
surgeon what he had done to him; and that the surgeon stated 
that it was his fault because his vertebrae were enormous.  
R.S. testified that the surgeon appeared nervous and agitated 
when questioned by the Veteran, would not look him in the 
face, and just turned around and walked away from him.  

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the Veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  Once evidence is 
determined to be competent, the Board must determine whether 
such evidence is also credible.  See Layno, supra.  

The Veteran has reported that he his dura was gouged during 
an October 2000 lumbar laminectomy.  He reports that he was 
told that the surgery went wrong, and he attributes the 
current increase in his back disability to his October 2000 
surgery.  In the present case, the Veteran is competent to 
describe his conversations with his physicians prior to and 
after his surgery.  He has also provided competent testimony 
with respect to his symptomatology after his surgery.  The 
Board finds, further, that the Veteran is credible in this 
case.  The Veteran reported that his dura was cut during his 
surgery, and described a post-surgery drainage of spinal 
fluid.  His reports are supported by VA operative notes.  
During surgery, the Veteran had a complication of a dural 
tear, which was patched with a dural graft.  The Veteran had 
post-operative external lumbar drainage.  

The Veteran is competent to report that he was told that his 
surgery went wrong.  His reports have been consistent in his 
lay statements in the medical record.  This is further 
supported by the operative report, which shows that the dural 
tear was a complication encountered during surgery.  The 
Veteran's statements, however, cannot be considered as 
competent evidence which relates his current complaints or an 
increase in his back disability to the October 2000 surgery.  
Further, the Veteran is not competent to testify that his 
surgical complication was due to negligence or lack of proper 
skill as these are medical questions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1991) (holding that a lay 
witness can provide an "eye-witness" account of visible 
symptoms, but cannot offer evidence that requires medical 
knowledge, such as causation or etiology of a disease or 
injury).  See also 38 C.F.R. § 3.159(a)(2).

It is clear that the Veteran had a perioperative complication 
of a dural tear during an October 2000 surgery.  The Veteran 
underwent physical therapy after his surgery, and was 
eventually issued a standing walker, and was discharged home.  
VA treatment records show that since that time, the Veteran's 
back disability has increased, and he now uses a wheelchair 
to ambulate.  The Veteran also has radiculopathy, slowing of 
the right phrenic nerve, and vertigo which he relates to his 
October 2000 surgery.  

The Veteran's back disability increased in severity since 
October 2000; however, it was unclear if this increase was a 
qualifying "additional disability" within the meaning of 38 
U.S.C.A. § 1151; i.e. if the Veteran had additional 
disability "caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran" and the 
proximate cause of the disability was due to "carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable."  
See 38 U.S.C.A. § 1151.  The Board notes in this regard that 
VA treatment records show that the Veteran had a diagnosis of 
spinal stenosis at L2-L5 prior to an October 2000 surgery and 
he was unable to walk without the aid of a walker.  
Therefore, the Board remanded the claim in January 2007 for a 
VA examination with an orthopedic specialist to determine if 
he sustained any additional disability due to the October 
2000 surgery.
  
A January 2009 VA examination was completed by the Chief of 
the VA Medical Center Orthopedic Section.  The examiner noted 
that the entire claims folder was reviewed.  Computer records 
that were available were also reviewed.  The Veteran was 
interviewed.  VA clinical records as well as treatment 
reports from the Veteran's October 24, 2000 surgery were 
reviewed and discussed.  The examiner noted that according to 
the operative report, a dural tear was noted during the final 
stage of the procedure while bone was being removed from L5.  
The tear was patched and a drain was inserted for the 
Veteran's cerebrospinal fluid leak.  Following surgery, there 
were some notes that indicate that his wound was dry, but 
there was drainage of cerebrospinal fluid in the drainage 
system.  

The Veteran reported marked pain following the surgery; 
however, the examiner stated that the notes did not indicate 
that there were any specific post-operative complications.  
The Veteran recalled that the drain was left in place for 
approximately three days.  The Veteran reported that he had 
lost approximately 45 pounds by the time he left the 
hospital.  The notes indicated that he required intermittent 
catheterizations for his bladder while he was in the 
hospital.  The Veteran did not have to self-catherize after 
he was discharged home.  The nurses discharge instructions 
were reviewed.  The Veteran noted problems with 
nausea/vomiting and vertigo after he returned home.  He also 
reported that he had only intermittent control of his bowel 
and bladder function for several months.  His back pain 
gradually improved while he was in the hospital and over the 
next year.  The Veteran reported that drainage stopped after 
another 7 to 10 days.  However, he and a couple of occasions 
when he developed slight drainage over the course of the 
following few weeks.  He had not had any drainage since then.  
The Veteran felt that the lumbar surgery did not help him, 
but made him somewhat worse.  He had multiple complaints 
regarding a number of areas of his body.  He had more pain in 
his lower back than he had prior to his back surgery.  The 
Veteran used a wheelchair most of the time ever since he 
underwent the surgery.  

The Veteran's medical history, diagnoses, medications, 
subjective history and complaints were noted.  A physical 
examination was completed.  X-rays were taken and were 
reviewed.  Anterior-posterior and lateral films of the lumbar 
spine were noted to be less than optimal due to the size of 
the Veteran and the limitation of power for the x-ray machine 
in the clinic.  In addition, the Veteran was not able to lie 
down due to back pain.  Standing films showed that there was 
moderate kyphotic deformity of the lumbar spine with 
prominent spondylophytes present at multiple levels.  No 
spondylolisthesis was noted.  There was very little curvature 
noted on the anterior-posterior view.  The Veteran was 
diagnosed with chronic low back pain following multi-level 
lumbar laminectomies for spinal stenosis.  The examiner 
stated that the Veteran had marked lumbar spondylosis with a 
kyphotic deformity of his lower back.  The examiner stated, 
"I believe that this is due to the natural progression of 
his degenerative disease, not as a result of the surgical 
procedure that was performed by the neurosurgeons at the VAMC 
in Little Rock."  The examiner stated that he could 
certainly understand why the Veteran complained of severe 
pain in his lower back; however he could not relate his 
lumbar spine pathology to many of his other complaints.  

According to the United States Court of Appeals for Veterans 
Claims, "the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The 
credibility and weight to be attached to these opinions is 
within the province of the Board. Id.  In this case, the 
Board finds that the January 2009 VA examination provides the 
most probative evidence with respect to whether the Veteran 
has had an additional disability as a result of the October 
2000 surgical procedure.  The examiner is a qualified 
orthopedic specialist.  He reviewed the medical evidence in 
the claims file, as well as VA Medical Center electronic 
records.  The medical evidence reviewed and discussed by the 
examiner was factually accurate.  The Veteran was interviewed 
and his complaints and subjective history was discussed 
extensively in conjunction with his medical history shown by 
the record.  A physical examination was also completed.  X-
rays of the spine were reviewed and discussed.  Based on all 
the evidence and on his expertise, the examiner provided a 
fully articulated opinion.  His conclusion was based on his 
extensive review and discussion of the medical evidence as 
provided by the record, and by the Veteran, as well as x-ray 
findings.  Therefore, the Board finds that the January 2009 
VA opinion is sufficient in this case, and is probative.  The 
examiner found that the Veteran's current presentation was 
due to the natural progression of his degenerative disease, 
not as a result of the surgical procedure.  He was unable to 
relate the Veteran's other complaints to the Veteran's lumbar 
spine pathology.  The VA examiner's findings are supported by 
medical evidence which reflects spinal stenosis at L2-L5 
prior to an October 2000 surgery.  VA treatment records show 
that the Veteran's back had deteriorated in the eight months 
prior to his surgery to the point where he was unable to walk 
without the aid of a walker.  The Board notes that the VA 
examiner did consider the Veteran's statements in support of 
his claim in rendering his opinion.  In the present case, 
however, there is simply no medical evidence which shows that 
the Veteran has an additional back disability which is due to 
the October 2000 surgery.  

Because the Board finds that the Veteran does not have 
additional disability caused by hospital care, medical or 
surgical treatment furnished to the Veteran, it is not 
necessary to determine if there was additional disability due 
to carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment; or if any complications were due to an 
event not reasonably foreseeable.  See 38 U.S.C.A. § 1151.  
In light of the foregoing, the Board finds that compensation 
under 38 U.S.C. 1151 for a back disability claimed as due to 
VA medical treatment is not warranted.  The appeal is 
accordingly denied.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the Veteran's claim.


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A § 1151 for a back disability is 
denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


